EXHIBIT 10.2

 

EQUIPMENT SCHEDULE

(Quasi Lease - Fixed Rate)

SCHEDULE NO. 003

DATED THIS July 27, 2001


TO MASTER LEASE AGREEMENT

DATED AS OF May 10, 2001

 

Lessor & Mailing Address:

Lessee & Mailing Address:

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



General Electric Capital Corporation

Variagenics, Inc.

401 Merritt 7 2nd Floor

60 Hamphire Street

Norwalk, CT 06856

Cambridge, MA 02139

 

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
("Agreement", said Agreement and this Schedule being collectively referred to as
"Lease").  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

A.      Equipment:  Subject to the terms and conditions of the Lease, Lessor
agrees to lease to Lessee the Equipment described below (the "Equipment").

 

Number
of Units

Capitalized
Lessor's Cost

 

Manufacturer

 

Serial Numbers

 

Year/Model and Type of Equipment

 

SEE EXHIBIT A ATTACHED HERETO AND MADE APART HEREOF.

 

B.      Financial Terms

1.

Advance Rent (if any):  $ 4,300.42.

6.

Lessee Federal Tax ID No.: 043182077.

2.

Capitalized Lessor's Cost:  $ 175,788.35.

7.

Last Delivery Date:  _July 27, 2001.

3.

Basic Term (No. of Months):  48 Months.

8.

Daily Lease Rate Factor:  .0815.

4.

Basic Term Lease Rate Factor:  2.44636.

9.

Interest Rate: 8.49% per annum.

5.

Basic Term Commencement Date:   August 1, 2001.

10.

Option Payment:  $ 1.00

 

 

 

 

11.

First Termination Date:  n/a (_____) months after the Basic Term Commencement
Date.

 

 

12.

Interim Rent:  For the period from and including the Lease Commencement Date to
the Basic Term Commencement Date ("Interim  Period"), Lessee shall pay as rent
("Interim Rent") for each unit of Equipment, the product of the Daily Lease Rate
Factor times the Capitalized Lessor's Cost of such unit times the number of days
in the Interim Period.  Interim Rent shall be due on August 1, 2001 .

 

 

13.

Basic Term Rent.  Commencing on _August 1, 2001_and on the same day of each
month thereafter (each, a "Rent Payment Date") during the Basic Term, Lessee
shall pay as rent ("Basic Term Rent") the product of the Basic Term Lease Rate
Factor times the Capitalized Lessor's Cost of all Equipment on this Schedule.

 

 

14.

Lessee agrees and acknowledges that the Capitalized Lessor's Cost of the
Equipment as stated on the Schedule is equal to the fair market value of the
Equipment on the date hereof.

 

C.      Interest Rate:  Interest shall accrue from the Lease Commencement Date
through and including the date of termination of the Lease.

 

D.      Property Tax

 

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN CAMBRIDGE, MA.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.       Article 2A Notice


 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS SEE EXHIBIT A FOR SUPPLIERS NAMES (THE
"SUPPLIER(S)"), (B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING
THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS
SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH
LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY
COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF
SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM
OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES
ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY
RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR
MODIFY ANY OF LESSOR'S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION
OF THE AGREEMENT.

 

F.       Stipulated Loss and Termination Value Table*

 

 

 

 

Termination
Value
Percentage

 

Stipulated
Loss Value
Percentage

 

 

 

Termination
Value
Percentage

 

Stipulated
Loss Value
Percentage

 

 

 

 

 

 

 

 

 

Rental
Basic

 

 

 


RENTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

100.554

 

104.501

 

25

 

54.766

 

57.244

 

2

 

98.796

 

102.682

 

26

 

52.686

 

55.102

 

3

 

97.026

 

100.851

 

27

 

50.590

 

52.945

 

4

 

95.244

 

99.007

 

28

 

48.480

 

50.774

 

5

 

93.449

 

97.151

 

29

 

46.355

 

48.588

 

6

 

91.642

 

95.283

 

30

 

44.215

 

46.386

 

7

 

89.821

 

93.401

 

31

 

42.059

 

44.170

 

8

 

87.988

 

91.507

 

32

 

39.889

 

41.938

 

9

 

86.142

 

89.599

 

33

 

37.703

 

39.691

 

10

 

84.283

 

87.679

 

34

 

35.502

 

37.428

 

11

 

82.411

 

85.745

 

35

 

33.285

 

35.150

 

12

 

80.525

 

83.799

 

36

 

31.052

 

32.857

 

13

 

78.626

 

81.838

 

37

 

28.804

 

30.547

 

14

 

76.714

 

79.865

 

38

 

26.540

 

28.222

 

15

 

74.788

 

77.878

 

39

 

24.260

 

25.880

 

16

 

72.849

 

75.877

 

40

 

21.964

 

23.523

 

17

 

70.896

 

73.863

 

41

 

19.651

 

21.149

 

18

 

68.929

 

71.835

 

42

 

17.323

 

18.759

 

19

 

66.948

 

69.793

 

43

 

14.977

 

16.353

 

20

 

64.953

 

67.737

 

44

 

12.616

 

13.930

 

21

 

62.945

 

65.667

 

45

 

10.237

 

11.490

 

22

 

60.922

 

63.583

 

46

 

7.842

 

9.034

 

23

 

58.884

 

61.484

 

47

 

5.430

 

6.560

 

24

 

56.833

 

59.371

 

48

 

3.001

 

4.070

 

--------------------------------------------------------------------------------

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor's Cost of such unit multiplied by the appropriate
percentage derived from the above table.  In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 


 

G.      Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

 

COMPANY NAME

 

Address

 


AMOUNT

 

 

 

 

 

 

 

 

 

Variagenics, Inc.

 

60 Hampshire Street,  Combridge, MA  02139

 

$

175,788.35

 

 

 

 

 

 

 

 

          This authorization and direction is given pursuant to the same
authority authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above is in good
condition and appearance, has been delivered and installed (if applicable) as of
the date stated above and in working order; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; and (ii) the representations and warranties made by
Lessee pursuant to or under the Lease are true and correct on the date hereof.

 

 

          Lessee hereby authorizes Lessor to file a financing statement and
amendments thereto describing the Equipment described in this Schedule and
adding any other collateral described herein and containing any other
information required by the applicable Uniform Commercial Code.  Further, Lessee
irrevocably grants to Lessor the power to sign Lessee's name and generally to
act on behalf of Lessee to execute and file financing statements and other
documents pertaining to any or all of the Equipment.

 

          Except as expressly modified hereby, all terms and provisions of the
Agreement shall remain in full force and effect.  This Schedule is not binding
or effective with respect to the Agreement or Equipment until executed on behalf
of Lessor and Lessee by authorized representatives of Lessor and Lessee,
respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

 

LESSOR:

 

 

LESSEE:

 

 

General Electric Capital Corporation

 

 

Variagenics, Inc.

 

 

 

 

 

 

 

 

By:

/s/ John Edel

 

 

By:

/s/ Richard P. Shea

 

 

 

 

 

 

 

 

Name:  

John Edel

 

 

Name:

Richard P. Shea

 

 

 

 

 

 

 

 

Title:      

SVP

 

 

Title:

Chief Financial Officer

 

 

 


Exhibit A

Schedule 03

 

             Company Name                    Variagenics, Inc.
             Equipment Location:           60 Hampshire st
                                                             Cambridge, MA 02139

 

 

 

 

 

Equip
Code

 

 

 

 

 

 

 

Unit
 Price

 

Ext.
Price

 

Invoice
Total

 

Vendor
Total

 

 

 

 

 

 

 

 

 

 

 

Item#

 

Supplier

 

 

Description

 

QTY

 

Serial  #

 

 

 

 

 

PO #

 

Invoice #

 

Inv Date

 

Ck #

 

CK AMT

 

1

 

CDW Computer Center

 

COMP

 

Compaq deskpro EN 7/600 SFF 10GB

 

10

 

S6045DFG5C566, S6045DFG5C571, S6045DFG5C573, S6045DFG5C574, S6045DFG5C581,
S6045DFG5C588, S6045DFG5C653, S6045DFG5D378, S6045DFG5D460, S6045DFG5D513

 

638.99

 

6,389.90

 

 

 

 

 

6883A

 

DG62129

 

2/15/2001

 

12899

 

6,773.48

 

 

 

 

 

COMP

 

Kingston 64MB CPQ EN EP SDRAM

 

10

 

 

 

48.99

 

489.90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping & handling

 

1

 

 

 

129.64

 

129.64

 

$

7,009.44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Compaq deskpro EN 7/600 SFF 10GB 64MB

 

20

 

6032DFG3B168, 6032DFG3B171, 6032DFG3B172, 6032DFG3B173, 6032DFG3B176,
6032DFG3B177, 6032DFG3B178, 6032DFG3B179, 6032DFG3B180, 6032DFG3B182,
6032DFG3B183, 6032DFG3B184, 6032DFG3B189, 6032DFG3B219, 6032DFG3B220,
6032DFG3B250, 6033DFG3A340, 6033DFG3A125, 6033DFG3A338, 6033DFG3A343

 

548.99

 

10,979.80

 

 

 

 

 

010322

 

DM91434

 

3/30/2001

 

13402

 

22,730.80

 

 

 

 

 

COMP

 

Kingston 64MB CPQ Deskpro EN 1

 

20

 

 

 

42.99

 

859.80

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping & handling

 

1

 

 

 

232.11

 

232.11

 

$

12,071.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM TP 570E 7/500 12 GB 64MB W9

 

1

 

 

 

1,389.99

 

1,389.99

 

 

 

 

 

010322

 

DM36611

 

3/27/2001

 

13402

 

22,730.80

 

 

 

 

 

FREIGHT

 

Shipping & handling

 

1

 

 

 

22.16

 

22.16

 

$

1,412.15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

EPS Powerlite 710C Projector

 

1

 

 

 

4,555.99

 

4,555.99

 

 

 

 

 

6686

 

CY70362

 

12/19/2000

 

12302

 

7,577.27

 

 

 

 

 

FREIGHT

 

Shipping & handling

 

1

 

 

 

32.50

 

32.50

 

$

4,588.49

 

$

25,081.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

General Technics, Inc.

 

COMP

 

IPC Case 3 Bay 1U ATX 200W (Beige)

 

24

 

CS440

 

210.00

 

5,040.00

 

 

 

 

 

7187

 

026061

 

4/11/2001

 

13417

 

21,710.07

 

 

 

 

 

COMP

 

Intel PIII FC uATX MB, Video Lan Audio

 

24

 

MB570

 

185.75

 

4,458.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Intel PIII FC-PGA 750 mhz CPU

 

24

 

CP353

 

215.25

 

5,166.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Super Copper Cooler, Low Profile, S7/370

 

24

 

HW125

 

10.00

 

240.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

256mb PC133 SDRAM Dimm Memory

 

24

 

CP244

 

128.50

 

3,084.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

WD 20 gb 5400 rpm, Ultra100 IDE HD

 

24

 

HD720

 

124.75

 

2,994.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

1.44 Floppy Drive(3.5) Teac White

 

24

 

FD103

 

23.75

 

570.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

158.07

 

158.07

 

$

21,710.07

 

$

21,710.07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Global Equipment Co.

 

COMP

 

48IN L Lan Station

 

2

 

752172

 

999.00

 

1,998.00

 

 

 

 

 

7111

 

81063333

 

3/30/2001

 

13267

 

2,238.00

 

 

 

 

 

COMP

 

Caster KIT for 48IN OR 72IN

 

2

 

752175

 

45.00

 

90.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

150.00

 

150.00

 

$

2,238.00

 

$

2,238.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

MJ Research, Inc

 

LAB

 

DNA Engine Chassis

 

1

 

EN014510

 

5,495.00

 

5,495.00

 

 

 

 

 

7092

 

93057

 

3/30/2001

 

13275

 

7,523.00

 

 

 

 

 

LAB

 

Alpha Unit for PTC-200/225 96V

 

1

 

AL041321

 

1,995.00

 

1,995.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

33.00

 

33.00

 

$

7,523.00

 

$

7,523.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

MicroWarehouse

 

COMP

 

Power MAC G4 Cube 450MHZ/64MB

 

2

 

SSG109071K59, SSG110040K59

 

1,284.00

 

2,568.00

 

 

 

 

 

7235

 

P66483590001

 

4/20/2001

 

13491

 

2,988.69

 

 

 

 

 

COMP

 

128MB PC100 W/Power MAC G4 Dual/Cubes

 

2

 

 

 

150.00

 

300.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

MAC Install Hardware

 

2

 

 

 

29.00

 

58.00

 

$

2,926.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

PRN HP LaserJet 8150HN 32ppm 1200DPI

 

1

 

 

 

5,150.00

 

5,150.00

 

 

 

 

 

6984

 

P63307480102

 

3/7/2001

 

13273

 

9,084.32

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

207.33

 

207.33

 

$

5,357.33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

HP 64MB 100MHZ SYNC DIMM (FOR LASERJET)

 

1

 

 

 

510.00

 

510.00

 

 

 

 

 

6984

 

P63307480101

 

3/8/2001

 

13108

 

550.49

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

20.50

 

20.50

 

$

530.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

LAP TP 570E P3/450 6/64/56k 13.3 XGA TFT

 

2

 

S78BC638
S78BC652

 

1,299.00

 

2,598.00

 

 

 

 

 

6947

 

P62512980001

 

2/26/2001

 

13273

 

9,084.32

 

 

 

 

 

COMP

 

MEM Puser 128MB PC100 SDRAM Sodimm

 

2

 

 

 

80.00

 

160.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Realport ethernet 10/100 PC card

 

2

 

 

 

127.00

 

254.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM ultrabase for thinkpad 570

 

2

 

 

 

115.00

 

230.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM 24x CD-Rom

 

2

 

 

 

208.00

 

416.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

68.99

 

68.99

 

$

3,726.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

LAP TP 570E P3/450 6/64/56k 13.3 XGA TFT

 

2

 

S78BC691
S78BC582

 

1,499.00

 

2,998.00

 

 

 

 

 

6884

 

P61461560001

 

2/12/2001

 

12994

 

14,806.03

 

 

 

 

 

COMP

 

MEM Puser 128MB PC100 SDRAM Sodimm

 

2

 

 

 

80.00

 

160.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Realport ethernet 10/100 PC card

 

2

 

 

 

127.00

 

254.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM ultrabase for thinkpad 570

 

2

 

 

 

115.00

 

230.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM 24x CD-Rom

 

2

 

 

 

139.00

 

278.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

43.37

 

43.37

 

$

3,963.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

LAP TP 570E P3/450 6/64/56k 13.3 XGA TFT

 

2

 

S78BC647
S78BC429

 

1,499.00

 

2,998.00

 

 

 

 

 

6901

 

P61697380001

 

2/14/2001

 

12994

 

14,806.03

 

 

 

 

 

COMP

 

MEM Puser 128MB PC100 SDRAM Sodimm

 

2

 

 

 

80.00

 

160.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Realport ethernet 10/100 PC card

 

2

 

 

 

127.00

 

254.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM ultrabase for thinkpad 570

 

2

 

 

 

115.00

 

230.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM 24x CD-Rom

 

2

 

 

 

139.00

 

278.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

43.37

 

43.37

 

$

3,963.37

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

LAP TP 570E P3/450 6/64/56k 13.3 XGA TFT

 

3

 

S78BC569
S78BC543
S78BC636

 

1,499.00

 

4,497.00

 

 

 

 

 

6884

 

P61456470001

 

2/12/2001

 

12994

 

14,806.03

 

 

 

 

 

COMP

 

MEM Puser 128MB PC100 SDRAM Sodimm

 

3

 

 

 

80.00

 

240.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Realport ethernet 10/100 PC card

 

3

 

 

 

127.00

 

381.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM ultrabase for thinkpad 570

 

3

 

 

 

115.00

 

345.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM 24x CD-Rom

 

3

 

 

 

139.00

 

417.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

55.30

 

55.30

 

$

5,935.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

LAP TP 570E P3/450 6/64/56k 13.3 XGA TFT

 

1

 

1S26445AU78BC130

 

1,499.00

 

1,499.00

 

 

 

 

 

6848

 

P60821970001

 

2/2/2001

 

12878

 

2,025.16

 

 

 

 

 

COMP

 

IBM ultrabase for thinkpad 570

 

1

 

 

 

115.00

 

115.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM 24x CD-Rom

 

1

 

 

 

139.00

 

139.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Shipping

 

1

 

 

 

22.22

 

22.22

 

$

1,775.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

LAP TP 570E P3/450 6/64/56k 13.3 XGA TFT

 

1

 

S78BC471

 

1,599.00

 

1,599.00

 

 

 

 

 

6715

 

P58359920001

 

1/3/2001

 

12477

 

3,544.29

 

 

 

 

 

COMP

 

MEM Puser 64MB PC133 SDRAM

 

1

 

 

 

79.95

 

79.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Realport ethernet 10/100 PC card

 

1

 

 

 

109.00

 

109.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

CPU Deskpro EX C/566 10/64/48x

 

1

 

6B0BFR73D07Z

 

509.00

 

509.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM ultrabase for thinkpad 570

 

1

 

 

 

115.00

 

115.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM 24x CD-Rom

 

1

 

 

 

139.00

 

139.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

52.35

 

52.35

 

$

2,603.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

LAP TP 570E P3/450 6/64/56k 13.3 XGA TFT

 

1

 

1S26445AU78BC126

 

1,599.00

 

1,599.00

 

 

 

 

 

6820

 

P60446230001

 

1/30/2001

 

12692

 

4,800.00

 

 

 

 

 

COMP

 

IBM ultrabase for thinkpad 570

 

1

 

 

 

115.00

 

115.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM 24x CD-Rom

 

1

 

 

 

139.00

 

139.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

36.99

 

36.99

 

$

1,889.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

LAP TP 570E P3/450 6/64/56k 13.3 XGA TFT

 

1

 

1S26445AU78BD092

 

1,599.00

 

1,599.00

 

 

 

 

 

6766

 

P59344700001

 

1/16/2001

 

12692

 

4,800.00

 

 

 

 

 

COMP

 

IBM ultrabase for thinkpad 570

 

1

 

 

 

115.00

 

115.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

IBM 24x CD-Rom

 

1

 

 

 

139.00

 

139.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

MEM Puser 64MB PC133 SDRAM

 

1

 

 

 

49.95

 

49.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

20.98

 

20.98

 

$

1,923.93

 

$

34,595.30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

PC Connection Sales Corp.

 

COMP

 

Power Mac G4 w/128MB Upgde

 

1

 

 

 

1,292.51

 

1,292.51

 

 

 

 

 

6959

 

31182416

 

3/1/2001

 

13122

 

7,527.39

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

35.74

 

35.74

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

64.63

 

64.63

 

$

1,392.88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Power Mac G4 Cube

 

4

 

SSG0375L1K59,
 SXA102QB4K59,
 SSG035DUHK59,
 SSG035DK5K59

 

1,199.00

 

4,796.00

 

 

 

 

 

7052

 

31272958

 

3/21/2001

 

13122

 

7,527.39

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

71.42

 

71.42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

239.80

 

239.80

 

$

5,107.22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMP

 

Power Mac G4 w/128MB Upgde

 

1

 

 

 

1,299.00

 

1,299.00

 

 

 

 

 

6885

 

31094781

 

2/12/2001

 

12931

 

2,111.51

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

36.04

 

36.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAX

 

Sales Tax

 

1

 

 

 

64.95

 

64.95

 

$

1,399.99

 

$

7,900.09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Tomtec Inc.

 

LAB

 

Ultrasonic Tip Washing Station

 

1

 

4185

 

2,250.00

 

2,250.00

 

 

 

 

 

7173

 

10680

 

4/11/2001

 

13509

 

2,260.97

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

10.97

 

10.97

 

$

2,260.97

 

$

2,260.97

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

ThremoSavant

 

LAB

 

Corrosion-Resistant Gel

 

2

 

GP110-115

 

2,180.00

 

4,360.00

 

 

 

 

 

7006

 

42938

 

3/30/2001

 

13282

 

4,380.58

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

20.58

 

20.58

 

$

4,380.58

 

$

4,380.58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

VWR Scientific Product

 

LAB

 

Multi-Drop Deep Well Disp

 

1

 

5840177

 

6,645.25

 

6,645.25

 

 

 

 

 

6825

 

6511439

 

2/16/2001

 

12945

 

23,932.87

 

 

 

 

 

LAB

 

Disp. Cassette

 

1

 

24070300

 

784.00

 

784.00

 

$

7,429.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Freezer UPRT

 

1

 

 

 

5,166.00

 

5,166.00

 

$

5,166.00

 

 

 

6881

 

6657549

 

3/2/2001

 

13152

 

25,047.41

 

 

 

 

 

LAB

 

VAC, Controler, W/34LPM1

 

1

 

 

 

4,448.50

 

4,448.50

 

 

 

 

 

6644

 

6744703

 

3/12/2001

 

13152

 

25,047.41

 

 

 

 

 

LAB

 

Dry Ice Trap, Glass

 

1

 

 

 

250.10

 

250.10

 

$

4,698.60

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Microplus carriers

 

4

 

 

 

1,091.20

 

4,364.80

 

$

4,364.80

 

$

21,658.65

 

7112

 

6911336

 

3/27/2001

 

13292

 

17,311.18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

Waters Corporation

 

LAB

 

Gradient Compnent Systems

 

1

 

 

 

36,490.50

 

36,490.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

BussaT/IN kit

 

1

 

 

 

1,510.50

 

1,510.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Fraction CollectorII

 

1

 

 

 

3,960.00

 

3,960.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

EXT Flow Upgrade

 

1

 

 

 

1,185.00

 

1,185.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

2487 Semi-Prep Taper Slit Cell

 

1

 

 

 

720.00

 

720.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Diverter Valve, Standard

 

1

 

 

 

619.00

 

619.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Xterra RP 18 Column 7uM

 

1

 

 

 

2,120.75

 

2,120.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

S10SAX COL 25 CMX20MM Prep

 

1

 

 

 

1,139.85

 

1,139.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

Xterra RP 18 Column 5uM

 

1

 

 

 

395.25

 

395.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAB

 

S10SAX COL 15CMX4.6MM

 

1

 

 

 

250.75

 

250.75

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

1

 

 

 

48.30

 

48.30

 

$

48,439.90

 

$

48,439.90

 

6649

 

263447119

 

2/12/2001

 

12866

 

48,439.90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FUNDING TOTAL

 

 

 

 

 

 

 

 

 

$

175,788.35

 

$

175,788.35

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Equipment Code

 

Total for Category

 

% of Total

LAB

 

$

84,263.10

 

48%

COMP

 

$

91,525.25

 

52%

TOTAL

 

$

175,788.35

 

100%

 

 

 

 

 

VARIAGENICS, INC.

 

 

 

BY:

/s/ Richard P. Shea

 

 

 

 

TITLE:

CFO

 

 

 

INITIALS

/s/ RPS

 


 

ANNEX B

 

BILL OF SALE

 

             FOR One Seventy Five Thousand Seven Hundred Eight Eight—35/00
($175,788.35) AND OTHER VALUABLE CONSIDERATION, the receipt and sufficiency of
which are hereby acknowledged, VARIAGENICS, INC. (the “Seller”) does hereby
sell, transfer and deliver to General Electric Capital Corporation (the
“Buyer”), its successors and assigns, all of Seller’s right, title and interest
in and to the following equipment (the “Equipment”):

 

             SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

             TO HAVE AND TO HOLD the same unto the Buyer, its successors and
assigns, forever.

 

                The Seller warrants and represents that it owns (and has good
and marketable title to) the Equipment free and clear of all liens and
encumbrances, and has full power, right and authority to convey title thereto to
the Buyer.  The foregoing warranty of title shall inure to the benefit of any
purchaser of the Equipment from the Buyer and to General Electric Capital
Corporation which is financing the purchase of the Equipment by the Buyer.

 

             Except for the foregoing warranty of title, the Equipment is sold,
“AS-IS”, “WHERE-IS”, without warranty of merchantability or fitness.

 

             IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be
executed by a duly authorized officer this ____ day of __________, _______

 

 

 

 

 

 

 

 

VARIAGENICS, INC.

 

 

 

 

 

 

 

(Seller)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Richard P. Shea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: 

Chief Financial Officer

 

 

 


 

EQUIPMENT SCHEDULE

(Quasi Lease - Fixed Rate)

SCHEDULE NO. 004

DATED THIS July 27, 2001

TO MASTER LEASE AGREEMENT

DATED AS OF May 10, 2001

 

Lessor & Mailing Address:

Lessee & Mailing Address:

General Electric Capital Corporation

Variagenics, Inc.

401 Merritt 7 2nd Floor

60 Hamphire Street

Norwalk, CT 06856

Cambridge, MA 02139

 

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
("Agreement", said Agreement and this Schedule being collectively referred to as
"Lease").  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

A.      Equipment:  Subject to the terms and conditions of the Lease, Lessor
agrees to lease to Lessee the Equipment described below (the "Equipment").

 

Number
of Units

 

Capitalized
Lessor's Cost

 

Manufacturer

 

Serial Numbers

 

Year/Model and Type of Equipment

 

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

B.      Financial Terms

1.

 

Advance Rent (if any):  $29,454.02.

6.

 

Lessee Federal Tax ID No.: 043182077.

2.

 

Capitalized Lessor's Cost:  $ 1,203,988.00.

7.

 

Last Delivery Date:  _July 27, 2001.

3.

 

Basic Term (No. of Months):  48 Months.

8.

 

Daily Lease Rate Factor:  .08.

4.

 

Basic Term Lease Rate Factor:  2.446371.

9.

 

Interest Rate: 8.49% per annum.

5.

 

Basic Term Commencement Date:   August 1, 2001 .

10.

 

Option Payment:  $ 1.00

 

 

 

 

 

 

 

 

 

11.

 

First Termination Date:  N/A (_____) months after the Basic Term Commencement
Date.

 

 

 

 

 

 

12.

 

Interim Rent:  For the period from and including the Lease Commencement Date to
the Basic Term Commencement Date ("Interim  Period"), Lessee shall pay as rent
("Interim Rent") for each unit of Equipment, the product of the Daily Lease Rate
Factor times the Capitalized Lessor's Cost of such unit times the number of days
in the Interim Period.  Interim Rent shall be due on _August 1, 2001_.

 

 

 

 

 

 

13.

 

Basic Term Rent.  Commencing on _August 1, 2001___ and on the same day of each
month thereafter (each, a "Rent Payment Date") during the Basic Term, Lessee
shall pay as rent ("Basic Term Rent") the product of the Basic Term Lease Rate
Factor times the Capitalized Lessor's Cost of all Equipment on this Schedule.

 

 

 

 

 

 

14.

 

Lessee agrees and acknowledges that the Capitalized Lessor's Cost of the
Equipment as stated on the Schedule is equal to the fair market value of the
Equipment on the date hereof.

 

C.      Interest Rate:  Interest shall accrue from the Lease Commencement Date
through and including the date of termination of the Lease.

 

D.      Property Tax

 

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN CAMBRIDGE, MA.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.       Article 2A Notice


 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS SEE EXHIBIT A FOR SUPPLIERS NAMES (THE
"SUPPLIER(S)"), (B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING
THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS
SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH
LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY
COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF
SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM
OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES
ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY
RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR
MODIFY ANY OF LESSOR'S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION
OF THE AGREEMENT.

 

F.       Stipulated Loss and Termination Value Table*

 

 

 

 

Termination
Value
Percentage

 

Stipulated
Loss Value
Percentage

 

 

 

Termination
Value
Percentage

 

Stipulated
Loss Value
Percentage

 

 

 

 

 

 

 

 

 

Rental
Basic

 

 

 


RENTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

100.554

 

104.501

 

25

 

54.766

 

57.244

 

2

 

98.796

 

102.682

 

26

 

52.685

 

55.102

 

3

 

97.026

 

100.851

 

27

 

50.590

 

52.945

 

4

 

95.244

 

99.007

 

28

 

48.480

 

50.774

 

5

 

93.449

 

97.151

 

29

 

46.355

 

48.587

 

6

 

91.642

 

95.282

 

30

 

44.214

 

46.386

 

7

 

89.821

 

93.401

 

31

 

42.059

 

44.169

 

8

 

87.988

 

91.506

 

32

 

39.889

 

41.938

 

9

 

86.142

 

89.599

 

33

 

37.703

 

39.691

 

10

 

84.283

 

87.679

 

34

 

35.501

 

37.428

 

11

 

82.410

 

85.745

 

35

 

33.285

 

35.150

 

12

 

80.525

 

83.798

 

36

 

31.052

 

32.856

 

13

 

78.626

 

81.838

 

37

 

28.804

 

30.547

 

14

 

76.714

 

79.865

 

38

 

26.540

 

28.221

 

15

 

74.788

 

77.878

 

39

 

24.260

 

25.880

 

16

 

72.849

 

75.877

 

40

 

21.963

 

23.523

 

17

 

70.896

 

73.863

 

41

 

19.651

 

21.149

 

18

 

68.929

 

71.835

 

42

 

17.322

 

18.759

 

19

 

66.948

 

69.793

 

43

 

14.977

 

16.352

 

20

 

64.953

 

67.737

 

44

 

12.615

 

13.929

 

21

 

62.944

 

65.667

 

45

 

10.237

 

11.490

 

22

 

60.921

 

63.583

 

46

 

7.841

 

9.033

 

23

 

58.884

 

61.484

 

47

 

5.429

 

6.560

 

24

 

56.832

 

59.371

 

48

 

3.000

 

4.069

--------------------------------------------------------------------------------

 

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor's Cost of such unit multiplied by the appropriate
percentage derived from the above table.  In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.


 

 

G.      Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

 

COMPANY NAME

 

Address

 

Amount

 

 

 

 

 

 

 

 

 

Applied Biosystems

 

850 Lincoln Centre Drive, Foster City, CA  94404

 

$

1,083,988.00

 

 

Variagenics, Inc.

 

60 Hampshire St., Cambridge, MA  02139

 

$

120,000.00

 

 

 

 

 

 

 

 

          This authorization and direction is given pursuant to the same
authority authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above is in good
condition and appearance, has been delivered and installed (if applicable) as of
the date stated above and in working order; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; and (ii) the representations and warranties made by
Lessee pursuant to or under the Lease are true and correct on the date hereof.

 

 

          Lessee hereby authorizes Lessor to file a financing statement and
amendments thereto describing the Equipment described in this Schedule and
adding any other collateral described herein and containing any other
information required by the applicable Uniform Commercial Code.  Further, Lessee
irrevocably grants to Lessor the power to sign Lessee's name and generally to
act on behalf of Lessee to execute and file financing statements and other
documents pertaining to any or all of the Equipment.

 

          Except as expressly modified hereby, all terms and provisions of the
Agreement shall remain in full force and effect.  This Schedule is not binding
or effective with respect to the Agreement or Equipment until executed on behalf
of Lessor and Lessee by authorized representatives of Lessor and Lessee,
respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

 

LESSOR:

 

LESSEE:

 

 

General Electric Capital Corporation

 

Variagenics, Inc.

 

 

 

 

 

 

 

By:

/s/ John Edel

 

By: 

/s/ Richard P. Shea

 

 

 

 

 

 

 

Name:  

John Edel

 

Name: 

Richard P. Shea

 

 

 

 

 

 

 

Title:      

SVP

 

Title: 

Chief Financial Officer

 

 

 

 


Exhibit A

Schedule 04

 

                Company Name                    Variagenics, Inc.

                Equipment Location:           60 Hampshire St.

                                                                Cambridge, MA
02139

 

 

 

 

 

Equip
Code

 

 

 

 

 

 

 

Unit
Price

 

Ext.
Price

 

Invoice
Total

 

Vendor
Total

 

 

 

 

 

 

 

 

 

 

 

Item#

 

Supplier

 

 

Description

 

QTY

 

Serial  #

 

 

 

 

 

PO #

 

Invoice #

 

Inv Date

 

Ck #

 

Ck Amt

 

1

 

Applied Biosystems

 

LAB

 

3700 DNA Analyzer Sequencing

 

4

 

100001936
 100001932
 100001898
 100001910

 

300,000.00

 

1,200,000.00

 

 

 

 

 

6603

 

91084114

 

3/21/2001

 

 

 

 

 

 

 

 

 

FREIGHT

 

Shipping

 

4

 

 

 

3,988.00

 

3,988.00

 

$

1,203,988.00

 

$

1,203,988.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FUNDING TOTAL

 

 

 

 

 

 

 

 

 

$

1,203,988.00

 

$

1,203,988.00

 

 

 

 

 

 

 

 

 

 

 

 

Equipment Code

 

Total for Category% of

 

Total

LAB

 

$

1,200,000.00

 

100%

FREIGHT

 

$

3,988.00

 

0%

TOTAL

 

$

1,203,988.00

 

100%

 

VARIAGENICS, INC.

 

BY:

/s/ Richard P. Shea

 

TITLE:

CFO

 

Equipment Code List

 

COMP = Computer Hardware

 

FURN = Furniture

 

LAB = Lab Equipment

 

MANUF = Manufacturing

 

OFC = Office Equipment

 

OTHER = Other than listed above

 

SOFT = Computer Software

 

TEL = Telephone

 

TEST = Electronic Test Equipment

 

TI = Tenant Improvements

 


 

ANNEX B

 

BILL OF SALE

 

 

             FOR One Million Two-Hundred Three Thousand Nine-Hundred
Eighty-Eight and—00/00 ($1,203,988.00) AND OTHER VALUABLE CONSIDERATION, the
receipt and sufficiency of which are hereby acknowledged, VARIAGENICS, INC. (the
“Seller”) does hereby sell, transfer and deliver to General Electric Capital
Corporation (the “Buyer”), its successors and assigns, all of Seller’s right,
title and interest in and to the following equipment (the “Equipment”):

 

             SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

 

             TO HAVE AND TO HOLD the same unto the Buyer, its successors and
assigns, forever.

 

                The Seller warrants and represents that it owns (and has good
and marketable title to) the Equipment free and clear of all liens and
encumbrances, and has full power, right and authority to convey title thereto to
the Buyer.  The foregoing warranty of title shall inure to the benefit of any
purchaser of the Equipment from the Buyer and to General Electric Capital
Corporation which is financing the purchase of the Equipment by the Buyer.

 

             Except for the foregoing warranty of title, the Equipment is sold,
“AS-IS”, “WHERE-IS”, without warranty of merchantability or fitness.

 

             IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be
executed by a duly authorized officer this _12_ day of _ July__, _2001

 

 

 

 

 

 

 

 

VARIAGENICS, INC.

 

 

 

 

 

 

 

(Seller)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard P. Shea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title: 

Chief Financial Officer

 

 

 